DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one drive transducer” recited in claims 1 and 8 (see claim 1, line 3 and clam 8, lines 3-4), that is “configured to set the partly mobile mass element in translational resonance oscillation within the device plane” as is recited in claim 5, or “out of the device plane” as is recited in claim 6, or “in rotational resonance oscillation out of the device plane” as is recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Specification
The disclosure is objected to because of the following informalities:
In section [0026], at page 5, line 5 thereof, note that “the at last one drive transducer” should be  - - the at least one drive transducer - -.  
In section [0042], on line 3 thereof, it appears that “which for frequency tuning” should be  - - which are for frequency tuning - -.
In section [0044], the last line thereof, it appears that the last sentence of the section should end in a period rather than a question mark.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Engelen et al. U.S. 2016/0308507 (Engelen hereinafter).
Regarding claims 1 and 5, Figs. 1-2 of Engelen disclose a microelectromechanical system (MEMS) device comprising:  a fixed support, i.e. to which anchors 5 are connected (see e.g. section [0021]); at least one partly mobile mass element 20 which is the portion diagonally shaded in Fig. 1 and opposite to the fixed comb electrodes 30 (see e.g. section [0022]), which is suspended from the fixed support 5 by one or more suspension units on the left and right sides in Fig. 1; and at least one drive transducer formed by the two movable combs 20 and fixed combs 30, which are configured to set the partly mobile mass element 20 in resonance oscillation at a resonance frequency wherein the resonance oscillation is translational in the y-plane within the device plane as shown by the up-down arrow on the right side of Fig. 1; and wherein each suspension unit comprises:  one or more first beam springs 15 (e.g. the left and right top springs in Fig. 1) which extend from the fixed support 5 to the partly mobile mas element 20; and one or more second springs (e.g. the left and right bottom springs 15 in Fig. 1) that each extend from the fixed support 5 to the partly mobile mass element 20, and wherein each of the second springs is substantially parallel to and adjacent to one first spring; and wherein the one or more first springs are electrically isolated from the one or more second springs, and the MEMS further comprises a voltage source 17 (see Fig. 2) configured to apply a frequency tuning voltage between the one or more first springs (e.g. the top beam spring 15 in Figs. 2 and left and right side of Fig. 1) and the one or more second springs (e.g. the bottom beam spring 15 in Fig. 2 and the left and right sides of Fig. 1).  Note that although 17 is not identified as a 
Regarding claim 2, each suspension unit comprises one first spring, which is the top beam spring 15 in Figs. 2 and left and right side of Fig. 1, and one second spring, which is the bottom beam spring 15 in Fig. 2 and the left and right sides of Fig. 1.
Regarding claim 8, Engelen Fig. 10 also discloses a method for tuning a resonance frequency of the MEMS that comprises the steps of repeatedly reading the resonance frequency from the MEMS (see Fig. 10 box S50) and comparing it to a predetermined target value that is the “desired value (see e.g. section [0041], the last 2 lines thereof and section [0042], the last 4 lines thereof) and, if the resonance frequency differs from the predetermined target value/desired value, adjusting the frequency tuning voltage (box S20, energize “electrically”) to a value where the resonance frequency becomes equal to the predetermined target value/desired value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Grasshoff et al. U.S. 2008/0165403 (Grasshoff hereinafter) taken alone.

Hence regarding claims 1 and 2, Figs. 1-3a of Grasshoff disclose a MEMS device comprising:  a fixed support 22; at least one partly mobile mass element 11 which is suspended from the fixed support by one or more suspension units 12 on the left and right side thereof (see Fig. 1); and at least one drive transducer (not shown but see e.g. section [0013], the last 3 lines thereof and section [0024], lines 1-5 thereof) which is configured to set the partly mobile mass element 11 in resonance oscillation at a resonance frequency (ibid.); wherein each left and right suspension unit 12 comprises:  one or more first springs which is exactly one first spring 12a, 12c in the left and right suspension units, respectively, which extend from the fixed support 22 to the partly mobile mass element 11; and one or more second springs which is exactly one second spring 12b, 12d in the left and right suspension units, respectively, that also extend from the fixed support 22 to the partly mobile mass element 11 and that are substantially parallel and adjacent to one first spring; and wherein the one or more first springs 12a, 12c are electrically isolated from the one or more second springs 12b, 12d.
However, Grasshoff does not specifically show “a voltage source configured to apply a frequency tuning voltage between the one or more first springs” 12a, 12c “and the one or more second springs” 12b, 12d.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the MEMS device of Grasshoff by having provided a voltage source configured to apply a frequency tuning voltage V between the one or more first springs 12a, 12c and the one or more second springs 12b, 12d in order to have provided the forces FT or –FT to move the springs relative to each other, because Grasshoff specifically suggests using an electrostatic actor to provide the forces (see e.g. sections [0041]-[0042], [0045] and [0051]) including applying a voltage (see section [0052]), and because using the parallel plate electrostatic force between first and second springs 12a, 12b and 12c, 12d to move them would have been merely an obvious art recognized alternative to that formed by the electrode finger electrostatic force described (see section [0052]) as specifically suggested by Grasshoff (see “plate capacitor” vs. “finger capacitor” in section [0042]), wherein the finger type is only explained in more detail as an “example” (see section [0052], line 6).
Regarding claims 3-4, first it should be noted that the claim 4 organization also meets claim 3 due to the open ended terminology “comprises” which does not preclude 
Therefore, regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the MEMS device of Grasshoff (Figs. 1-3a) by having replaced each of the springs 12a-12d with a pair of first and second springs that are moveable relative to each other in view of the explicit suggestion to do so by Grasshoff (see section [0061] and Fig. 5a vs. Fig. 4a), wherein no matter what order you place the first and second springs of each pair (1st, 2nd, 1st, 2nd) or (1st, 2nd, 2nd, 1st) or (2nd, 1st, 1st, 2nd) or (2nd, 1st, 2nd, 1st), there will always be a second spring between two first springs because you can simply call what was previously known as the “first” spring the “second” spring.  That is, the first and second springs are identically connected between the fixed support and the partly mobile mass so it doesn’t matter which you call or label the “first spring” and which you call or label the “second spring”.
Regarding claim 4, note that N=1 when the springs 12a-12d are replaced by pairs movable relative to each other, and two of the possible organizations (1st, 2nd, 2nd, 1st) and (2nd, 1st, 1st, 2nd) having either two first springs or two second springs at the ends, would have been known by one of ordinary skill in the art at the time of filing of the invention to have been merely obvious art recognized alternatives of the others including the mere obvious rearrangement of parts relative to the others.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention that any of the above types of rotational or translational resonance oscillation would have been merely obvious art recognized alternative types of resonance oscillation in view of the evidence and explicit suggestion by Grasshoff that either rotational or translational resonance may be used therewith (see e.g. section [0067], lines 8-11 thereof).
Regarding claim 8, Grasshoff explicitly discloses a method for tuning the resonance frequency of its MEMS device having the recited structure, the method comprising continuous and instantaneous adjustments “in operation” via a “control loop” so as to “adjust the resonant frequency of the oscillation system to a nominal resonant frequency” (see e.g. section [0023], the last 5 lines thereof and section [0024]), which one of ordinary skill in the art at the time of filing of the invention would have understood to have inherently included repeatedly reading the resonance frequency and comparing it to a predetermined target value being the “nominal frequency”, and if they are different, adjusting the frequency tuning voltage to a value that moves the first and second springs relative to each other by ±Δy (see e.g. section [0055]) until the resonance frequency becomes equal to the predetermined target value/nominal frequency (see also section [0049]; section [0055], the last 3 lines thereof; section .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Lee et al. JP 09-178493 discloses a similar mass spring MEMS device and is cited to provide evidence that the known standard symbol in the art of element 17 used in Fig. 2 of Engelen applied above, and also shown as element 25 in Fig. 1 of Lee et al., is a voltage source (see the abstract of Lee, lines 5-7 thereof).
Hentz U.S. 2013/0154440 discloses a MEMS device (see section [0035]) having a suspension formed of two adjacent and parallel spring beams 22, 22a (see Fig. 7) that are electrically isolated and connected between a fixed support 24, 24a and a movable mass element 16.
Schenk et al. U.S. 7,932,788 discloses other spring shapes (see Fig. 5) which may be used to tune the resonance frequency of a MEMS device with application of a voltage (see Figs. 2-4).
Adams et al. U.S. 5,914,553 discloses a tunable MEMS device tunable by application of a voltage source 160 (see e.g. Fig. 11) to a spring suspension 148 by changing the spring constant (see e.g. col. 10, lines 1-11 thereof).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs								/BARBARA SUMMONS/August 27, 2021                                                            Primary Examiner, Art Unit 2843